ORDER
The matter comes before the Fort Peck Court of Appeals on appeal of a Denial of Petition for Writ of Habeas Corpus filed by Petitioner/Appellant Timothy Todd.
The Order on appeal is dated March 3, 2014, filed on March 6, 2014, Honorable Richard K. Jackson, Presiding. The Tribes appeared by written response to Appellant Todd’s Petition for Writ of Ha-beas Corpus.
There is a companion case filed by Appellant Todd, FPCOA No. 656 (2014). Some of the pleadings and responses are relevant to both cases. We have considered the issues in Appeal 656 by separate order. This case is also referred to as 4664-12-10 in the appeal pleadings.
In summary, Appellant Todd contends that a Motion and Order to Revoke Work Release granted by Judge Runs Above on January 17, 2014 was improper in that no hearing was held thereon and Appellant Todd did not have an opportunity to respond to the Motion.
We find no Petition for Revocation of Work Release or Order in the appeal file. Since we are a court of review, we can only review that , which is of record.
As to the Denial of Hearing on Revocation of Work Release, we remand the matter to the Fort Peck Tribal Trial Court for further consideration. If a pleading was filed, Petitioner/Appellant should be served with a copy and allowed to respond or be heard on the matter in Court and on the record If a motion was not formally filed, the Court may take such action as it deems just and reasonable in the matter of the revocation of work release permit.
THEREFORE, the matter of the Motion and Order to Revoke Work Release only, is hereby remanded to the Fort Peck Tribal Court in accordance with this Order.